Name: Commission Regulation (EC) No 2196/96 of 15 November 1996 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade policy
 Date Published: nan

 16. 11 . 96 EN Official Journal of the European Communities No L 293/7 COMMISSION REGULATION (EC) No 2196/96 of 15 November 1996 setting export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas Article 26 (5) of Regulation (EEC) No 1035/72 states that prices on the Community market are to be determined taking acocunt of those most favourable from the exportation standpoint; whereas international trade prices are to be determined with account taken of the prices referred to in the second subparagraph of that para ­ graph; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 ( 11 ) thereof, Whereas the international trade situation or the special requirements of certain markets may make it necessary to vary the refund on a given product depending on the destination of that product; Whereas Commission Regulation (EC) No 2190/96 (3) lays down implementing rules for export refunds on fruit and vegetables for Al and A2 licences applied for from 18 November 1996 and for B type licences applied for in respect of exports for which the export declaration is accepted after 24 November 1996; Whereas economically significant exports can be made at the present time of tomatoes, lemons, oranges and apples of classes 'extra', I and II of the common quality standards, table grapes of classes 'extra' and I, shelled almonds, hazelnuts and walnuts in shell ; Whereas it should be borne in mind that Regulation (EC) No 1488/95 (4), as last amended by Regulation (EC) No 2702/95 must continue to apply to licences without advance fixing applied for after 24 November 1996 for exports for which an export declaration is accepted before 25 November 1996; whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as last amended by Regulation (EC) No 1 50/95 (7), are used to convert amounts in third country currencies and are the basis for determining the agricultural conversion rates of the Member States' currencies; whereas rules for deter ­ mining and applying these conversion rates were laid down by Commission Regulation (EEC) No 1068/93 (8), as last amended by Regulation (EC) No 1482/96 (9); Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 states that, to the extent necessary to permit economically significant exportation , the difference between prices in international trade of the products listed in that Article and their prices in the Community may be covered by export refunds; whereas application of the rules mentioned above to the present and forecast market situation, in particular to fruit and vegetable prices in the Community and in inter ­ national trade, leads to the refund rates set in the Annexes hereto; whereas Article 26 (4) of Regulation (EEC) No 1035/72 states that refunds must be fixed with regard to the existing situation and outlook for fruit and vegetable prices on the Community market and supply availability, on the one hand, and prices in international trade on the other hand; whereas account must also be taken of the costs referred to in (b) of that paragraph and of the economic aspect of the envisaged exports; Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, the most efficient possible use should be made of the resources available without creating discrim ­ ination between traders; whereas, therefore , care should be taken not to disturb the trade flows previously induced by the refund arrangements; whereas, for these reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product; Whereas, pursuant to Article 26 ( 1 ) of Regulation (EEC) No 1035/72, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6 . 1995, p. 8 . (3) OJ No L 292, 15. 11 . 1996, p. 12 . (4) OJ No L 145, 29 . 6 . 1995, p. 68 . (6) OJ No L 387, 31 . 12 . 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5 . 1993, p. 106. 0 OJ No L 188 , 27. 7. 1996, p. 22 .(5) OJ No L 280, 23 . 11 . 1995, p. 30 . No L 293/8 rENl Official Journal of the European Communities 16 . 11 . 96 Whereas, on account of the market situation and in order that the most efficient possible use can be made of the resources available, and in view of the structure of Community exports, the most appropriate method should be selected for export refunds on certain products and consequently refunds under the Al and A2 licence ar ­ rangements referred to in Article 1 of Regulation (EC) No 2190/96 should not be set simultaneously for the export period in question; whereas under the A2 arrangements a distinction should be made between close and more remote destinations; Whereas, with due regard to the amendment made by Commission Regulation (EEC) No 1222/96 ('), the figure 9 is to be regarded as included in the nomenclature code for refunds after the eight figures for the combined nomenclature subheadings from 1 January 1997; Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chariman, HAS ADOPTED THIS REGULATION: Article 1 1 . The export refunds on fruit and vegetables shall be those fixed in the Annex hereto . 2 . Quantities for which licences are issued in the context of food aid, as referred to in Article 14a of Commission Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certific ­ ates for agricultural products (2), shall not count against the eligible quantities referred to in paragraph 1 . 3 . Without prejudice to the application of Article 4 (5) of Regulation (EC) No 2190/96 the period of validity of Al and A2 licences shall be two months . Article 2 This Regulation shall enter into force on 18 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 161 , 29 . 6. 1996, p. 62. (2) OJ No L 331 , 2. 12. 1988 , p. 1 . 16 . 11 . 96 EN Official Journal of the European Communities No L 293/9 ANNEX EXPORT REFUNDS ON FRUIT AND VEGETABLES Product (Full definitions of eligible products are given in the 'Fruit and vegetables ' section of Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 )) Product code Al applications from 18 . 11 . 1996 to 9 . 1 . 1997 A2 applications from 19 . 11 . 1996 to 22 . 11 . 1996 B Export period from 25 . 11 . 1996 to 16. 1 . 1997 Destinatioi or destination group (') Refund rate (ECU/net tonne) Scheduled quantity (tonnes) Destinatioi or destinatior group (') Indicative refund rate (ECU/net tonne) Indicative quantity ( tonnes) Destinatioi or destinatior group (') Indicative refund rate (ECU/net tonne) Indicative quantity (tonnes) Tomatoes 0702 00 15 100 0702 00 20 100 0702 00 25 100 0702 00 30 100 0702 00 35 100 0702 00 40 100 0702 00 45 100 0702 00 50 100 F 36,2 2 477 F 36,2 2 477 Shelled almonds 0802 12 90 000 F 77,9 250 F 77,9 250 Hazelnuts in shell 0802 21 00 000 F 91,0 55 F 91,0 55 Shelled hazelnuts 0802 22 00 000 F 175,6 1 317 F 175,6 1 317 Walnuts in shell 0802 31 00 000 F 112,9 149 F 112,9 149 Oranges 0805 10 01 200 0805 10 05 200 0805 10 09 200 0805 10 11 200 0805 10 15 200 0805 10 19 200 0805 10 21 200 0805 10 25 200 0805 10 29 200 0805 10 31 200 0805 10 33 200 0805 10 35 200 0805 10 37 200 0805 10 38 200 0805 10 39 200 0805 10 42 200 0805 10 44 200 0805 10 46 200 0805 10 51 200 0805 10 55 200 0805 10 59 200 0805 10 61 200 0805 10 65 200 0805 10 69 200 AC 88,6 67 723 llllllllllllllllllilil1 AC 88,6 67 723 Lemons 0805 30 20 100 0805 30 30 100 0805 30 40 100 F 108,7 9 625 F 108,7 9 625 No L 293/10 EN Official Journal of the European Communities 16 . 11 . 96 Product (Full definitions of eligible products are given in the 'Fruit and vegetables' section of Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 )) Product code 18 . Al applications fro 11 . 1996 to 9 . m . 1997 A2 applications from 19 . 11 . 1996 to 22 . 11 . 1996 B Export period from 25. 11 . 1996 to 16 . 1 . 1997 Destinado or destinatior group (') i Refund rate (ECU/net tonne) Schedulec quantity (tonnes) Destinatioi or destinatior group (') Indicative refund rate (ECU/net tonne) Indicative quantity (tonnes) Destinatio or destinatior group (') Indicative refund rate (ECU/net tonne) Indicative quantity (tonnes) Table grapes 0806 10 21 200 0806 10 29 200 0806 10 30 200 0806 10 40 200 0806 10 50 200 0806 10 61 200 0806 10 69 200 F 39,0 4 892 Apples 0808 10 51 910 0808 10 53 910 0808 10 59 910 0808 10 61 910 0808 10 63 910 0808 10 69 910 0808 10 71 910 0808 10 73 910 0808 10 79 910 0808 10 92 910 0808 10 94 910 0808 10 98 910 ABD 64,4 ammmmmmmmm A 64,4 5 142 ABD 64,4 11 427 0808 10 51 910 0808 10 53 910 0808 10 59 910 0808 10 61 910 0808 10 63 910 0808 10 69 910 0808 10 71 910 0808 10 73 910 0808 10 79 910 0808 10 92 910 0808 10 94 910 0808 10 98 910 BD 64,4 6 285 Peaches and nectarines 0809 30 11 100 0809 30 19 100 0809 30 21 100 0809 30 29 100 0809 30 31 100 0809 30 39 100 0809 30 41 100 0809 30 49 100 0809 30 51 100 0809 30 59 100 E 40,2 IIMIIIIII j mil i IMtllllll (') The destination codes are defined as follows: A: Norway, Iceland, Greenland, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta, B: Faeroes, African countries and territories except South Africa, countries of the Arabian Peninsula, (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates, (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, C: Switzerland, Czech Republic, Slovakia, D: Hong Kong, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Colombia, E: All destinations except Switzerland, F: All destinations.